FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 13, 2009
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 SHERWOOD BROWN and LA
 CHRIS MARLENE BROWN,
                                                        No. 09-6035
               Plaintiffs-Appellants,
          v.                                   Western District of Oklahoma
 UNITED STATES OF AMERICA, ex.                 (D.C. No. 5:07-CV-01223-M)
 rel. Bureau of Indian Affairs,

               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      On November 2, 2007, appellants Sherwood Brown and his daughter La

Chris Brown commenced this pro se action against the United States government

and the Bureau of Indian Affairs. In addition to pages of rambling discourse, the

complaint contains conclusory allegations of racial discrimination and asks for


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
$250,000 in damages. The district court dismissed the complaint because it failed

to comply with Rule 8 of the Federal Rules of Civil Procedure. We affirm.

      As clearly as we can determine from the record, before Ms. Brown was

sentenced for a drug conviction, her attorney recommended that she enter a

treatment program in hopes of persuading the judge that treatment was an

appropriate alternative to prison. Chi Hullo Lio, a drug and alcohol rehabilitation

program administered by the Choctaw Nation, provisionally accepted Ms.

Brown’s application but refused to admit her when she did not present or possess

a Certificate of Degree of Indian or Alaska Native Blood. Ms. Brown felt racially

discriminated against. Because she was not already enrolled in a treatment

program, she proceeded to sentencing in the ordinary course.

      Rule 8 requires that the parties file “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A pleading

also must be specific enough to “give the defendants notice of the theory under

which their claim is made.” Robbins v. Oklahoma, 519 F.3d 1242, 1249 (10th

Cir. 2008). In this case, no discernible claim is apparent from the complaint, and

it does not give fair notice to the defendants regarding the grounds upon which

the plaintiffs’ claims rest. We agree with the district court that the complaint fails

to meet the “short and plain” requirements of Rule 8(a).




                                          -2-
    The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.

                                                Entered for the Court,

                                                Michael W. McConnell
                                                Circuit Judge




                                     -3-